DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 11-14 and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bykanov et al (U.S.Pat. 7,812,329 B2).

    PNG
    media_image1.png
    401
    545
    media_image1.png
    Greyscale
          As to claim 1, Bykanov discloses a method for reducing particulate deposition rate on a photomask (see col.5, lines 46-57) and comprising all features of the instant claim such as: generating a plasma that emits EUV radiation (28) in a radiation source chamber (26) are also produces particulates (see col.3, lines 10-35) and producing turbulence within the radiation source chamber (26) by a gas management system (100) wherein the turbulence reduces a level of particulates exiting the radiation source chamber and entering a processing chamber (13, 15) containing the photomask (see col. 11, lines 52 thru col. line 31).
	As to claim 21, as shown in figures 1A and 1B,  wherein the radiation source chamber (26) has a target droplet generator, a droplet catcher (37) opposite the target droplet generator, a laser source (22), and a collector mirror (35) opposite the output port (16’). 
	As to claim 22, the radiation source chamber further has vanes (see figure 1A), a vacuum pump (41) or gas ports. 
	As to claims 2 and 23, wherein the turbulence is produced is changing at least one of the temperature in the radiation source (26) and the gas flow rate into the source chamber (col.12, lines 32-43).
	As to claim 3, it is apparent the turbulence is produced by changing the temperature in the radiation source chamber (26) between a first temperature set point and a second temperature set point (see col.12, lines 32-43).
	As to claim 11, wherein the turbulence is produced by changing the gas flow rate into the radiation chamber (26) of a target gas between a first gas flow rate setpoint and a second flow rate setpoint (col.12, lines 43-59). 
	As to claim 12, wherein the target gas is hydrogen gas (see col.12, line 58).
	As to claims 13 and 14, wherein the first gas flow rate setpoint and the second gas flow rate setpoint differ by at least 0.5 slm (see col.12, line 47) and the target gas is hydrogen (see col.12, line 58). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-10 and 15-17 are rejected under 35 U.S.C 103 as being unpatentable over Bykanov et al (U.S.Pat. 7,812,329 B2).
As to claims 4-6 and 16-17, Bykanov discloses substantially all of the limitations of the instant claims.  Bykanov does not specifically disclose the range of the temperature of the radiation source chamber, as well as the pressure set points or the gas flow rates, as recited in the claims.  It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to select proper ranges for the temperature, pressure and flow rates for the purpose of preventing the particulates/particles exiting the radiation source chamber (26) and entering another chambers as intended since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
As to claim 15, Bykanov does not expressly disclose the target gas is extra dry clean air.  Bykanov, however suggests that “suitable gases may, depending on the specific application include hydrogen” (see col.11, lines 32-33).  It would have been obvious to a skilled artisan to select extra dry clean air for the target gas since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 
Response to Amendment/Arguments
Applicant’s arguments filed October 18, 2022 have been entered.  Claims 1-2, 8-11 have been amended.  Claims 18-20 have been cancelled and new claims 21-23 have been added.  Applicant’s arguments in conjunction with the amendment have been carefully reviewed but they are not found persuasive and have been traversed in view of new grounds of rejections as set forth above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG HENRY NGUYEN whose telephone number is (571)272-2124. The examiner can normally be reached Monday-Friday 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Minh Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG HENRY NGUYEN
Primary Examiner
Art Unit 2882



Hvn
11/28/22


/HUNG V NGUYEN/Primary Examiner, Art Unit 2882